                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

MATHEW ARCHIBALD                                                               PLAINTIFF

V.                          CASE NO. 5:19-cv-214-JM-BD

DOE                                                                          DEFENDANT

                                          ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review

of the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

        Mr. Archibald’s claims are DISMISSED, without prejudice, based on his failure

to pay the filing fee or request in forma pauperis status, as required by the Court’s July 1,

2019 Order.

       IT IS SO ORDERED, this 20th day of August, 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
